MARVIN, District Judge.
This ship, laden with ice, bound to New Orleans, ran ashore upon the American shoal. At 8 o’clock in the morning the schooner Florida arrived at the ship, and was employed by the master to aid in getting her off. The ship was among shoals, touching slightly, but did not need lightening. She needed an anchor, or perhaps two carried out. The Florida dropped her anchor of about one thousand pounds’ weight, and ran her chain and hawser to the ship. The Florida failing to get the ship off by twelve o’clock, and it being high water, the Texas and Jane Eliza were also employed. The Texas dropped her heavy anchor, and by the use of the two anchors the ship was heaved off by about three o’clock. The service rendered was purely anchor service, but highly valuable and meritorious. It is doubtful whether the master, in this case, could have run out his anchors, and saved his vessel. But although the employment of the Texas and Jane Eliza was, under the circumstances, very proper, yet still, I think, had the master of the Florida made his plans a little better, that probably he could have extricated the ship without the assistance of the other vessels. Although there is some doubt, yet I think one vessel was enough for the service. The ship was in considerable peril. She may be valued at $20,000. Twenty-five hundred dollars is a suitable compensation.
It is therefore ordered, adjudged, and decreed, that the libellants receive and recover in full compensation for their services the sum of twenty-five hundred dollars and their costs and expenses of this suit, the proctor’s fee for defending the said ship and cargo and *324other charges; and that the marshal restore said ship to the master for and on account of whom it may concern.